*428ON MOTION FOR REHEARING.
ELLISON, P. J. —
Defendant insists that instead of permitting plaintiff to cure the error in his instruction on the measure of compensatory damages under the second count, by a remittitur, we should remand the cause for another trial. Defendant says “that it is not within the province of this court to state that if the damage instruction had been proper, the jury would necessarily have found any actual damage.” “In other words,” says defendant, “had the jury been properly instructed upon the issue of actual damages on the second count, the finding of the jury might have been in the negative. Hence, this court is not justified in assuming that the jury would have found under a proper instruction any actual damages whatsoever, and that in the absence of a finding of actual damages, punitive damages cannot be allowed.”
The answer to this is that under the second count in the petition, in connection with the finding of the jury, there was bound to be a finding of at least nominal damages, regardless of the unpleaded matter in the instruction. It is pleaded in the petition that plaintiff was wrongfully, unlawfully and maliciously, and without lawful authority, arrested and cast intp jail and detained several hours. There was no dispute about the arrest and imprisonment and the jury have found that it was wrongful, hence a verdict for some amount of actual damages was imperative, even though it be no more than for a nominal sum; the wrong “being of that character from which the law implies such damages.” [Courtney v. Blackwell, 150 Mo. 245, 277; Hoagland v. Amusement Co., 170 Mo. 335, 345.] And nominal compensatory damages will support a verdict for punitive damages. [Lamport v. Drug Co., 238 Mo. 409.]
*429We are satisfied that, under the evidence, we have properly disposed of defendant’s complaint as to the issuance of a warrant and an abandonment. The motion for rebearing is overruled.
All concur.